Title: To John Adams from David Sewall, 27 January 1823
From: Sewall, David
To: Adams, John


				
					My dear Sir
					York 27th. Jany. 1823.
				
				It is some time since, I Wrote you, and I some times think I am culpable in not doing it more frequently, But my Apology to my self is, that it operates as a Tax upon your politeness, for a reply,—Be this as it may, you may be assured that seldom a Day passes, but I think of you, and it will afford me real pleasure to hear from you.—This World is yet in a troubled State—and in much confusion and perplexity as Well in South America, as among the Greeks, Turks, Asiaticks and some of the European Nations.—insomuch that the Millennium tyrrany expected, doth not seem probable, will arive in our Days.—But the darkest part of the Night, is said to be, just before they day Dawns:—The  prophesyes upon that Subject have always struck me as allegorical, and never to be understood in a strict litteral Sense.—But that the general promulgation of the Gospell, would be the means, Whereby the general society of Mankind be would be amelorated; and the visions passions of the human race be restrained and in some measure essencially changed.—One of the greatest Wonders, with us is, the Bridge from Kittery to Portsmouth: And which I despaired of ever Witnessing—This Bridge I have actually passed in my chaize, and it is as marvelous to us, as that of Charles River was to Boston, and its environs of in the year 1786. The expense is said to be about from 31-32,000 Dollars—What effect the Ice will have upon it the present Season will probably determine.—my Health remains much as it has been—My hearing of is some what impaired and I cannot Read by candle light—My Scribling faculties are such, as this communication appears, are made without inconvenience / By your old Friend & only Surviving clasmate
				
					David Sewall
				
				
					The legislature of Maine are now in Session, and some of the difficulty, attending a New state, which its principal Advocates, before the separation from Massa. endeavoured to Secrete, begin to appear—The Building a Penitentiary, or State Prisson—and fixing upon a place for the permanent Seat of Government.—Reports on these Subject are before them—upon the former latter (the permanet Seat of Government) is said to be put over to a New legislature, by a large majority—This Subject I expect will be a Standing Dish for some time to come
				
			